[MHM, March 30, 2007] [Translation] SEMI-ANNUAL REPORT (During The 13th Term) From: July 1, 2006 To: December 31, 2006 AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SEMI-ANNUAL REPORT (During The Thirteenth Term) From: July 1, 2006 To: December 31, 2006 PUTNAM EUROPE EQUITY FUND i SEMI-ANNUAL REPORT (During The Thirteenth Term) From: July 1, 2006 To: December 31, 2006 To: Director of Kanto Local Finance Bureau Filing Date: March 30, 2007 Name of the Fund: PUTNAM EUROPE EQUITY FUND Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND ("Putnam Europe Equity Fund") (the "Fund") (1) Diversification of Investment Portfolio Diversification of Investment Portfolio by Types of Assets and geographic Regions: (As of the end of January 2007) Investment Types of Assets Country of Issue Total USD Ratio (%) Common Stock United Kingdom $ 138,798,697 24.61 Germany 94,364,433 16.73 Sw itzerland 83,484,790 14.80 France 76,927,386 13.64 Norw ay 29,275,074 5.19 Sw eden 26,810,662 4.75 Belgium 22,234,321 3.94 Spain 21,666,943 3.84 Greece 17,046,795 3.02 Netherlands 16,299,438 2.89 Ireland 11,930,263 2.12 Finland 10,295,778 1.83 Austria 5,822,871 1.03 Portugal 3,371,374 0.60 Italy 2,922,309 0.52 Hungary 2,037,665 0.36 Sub-total $ 563,288,799 99.88 Cash, Deposit and Other Assets (After deduction of liabilities) 666,530 0.12 Total $ 563,955,329 (Net Asset Value) JPY 68,650,282,199 Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. dollars ("Dollar" or "$") into Japanese Yen is JPY 121.73 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on January 31, 2007 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded up to 10 in the case of 5 or more and otherwise rounded down. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up to 10 in the case of 5 or more and otherwise rounded down when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. 2 (2) Results of Past Operations a. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets during the one-year period up to and including the end of January 2007 is as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousands) (millions) USD JPY 2006 End of February 14,884 1,812 24.16 2,941 March 15,272 1,859 25.09 3,054 April 16,808 2,046 26.44 3,219 May 14,239 1,733 25.53 3,108 June 14,097 1,716 25.38 3,090 July 14,130 1,720 25.75 3,135 August 14,451 1,759 26.59 3,237 September 14,004 1,705 26.97 3,283 October 13,935 1,696 28.08 3,418 November 13,564 1,651 29.21 3,556 December 13,414 1,633 29.66 3,611 2007 End of January 13,653 1,662 30.17 3,673 Note: Operations of Class M Shares were commenced on December 1, 1994. b. Record of Distributions Paid (Class M Shares) Fiscal Year Amount paid per Share Capital Gains The Twelfth Fiscal Year $0.15 (JPY 18.26) $0 (JPY 0) (7/1/05-6/30/06) 3 Note: Record of distribution paid from December 1996 to December 2006 is as follows: Dividend NAV per Share Ex-dividend Date USD Yen USD 1996 December 20 $1.228 149.48 $16.11 1997 December 19 $1.427 173.71 $18.09 1998 December 18 $1.196 145.59 $20.76 1999 December 17 $0.042 5.11 $25.21 2000 December 20 $2.138 260.26 $21.39 2001 December 20 $0.012 1.46 $16.78 2002 December 20 $0.127 15.46 $13.61 2003 December 18 $0.204 24.83 $17.20 2004 December 21 $0.092 11.20 $20.31 2005 December 20 $0.152 18.50 $22.65 2006 December 20 $0.473 57.58 $29.70 c. Record of Return Rate (Class M Shares) Period Return Rate (*) February 1, 2006 January 31, 27.66% 2007 (*) Return Rate (%) [ [ Ending NAV * A] ] / Beginning NAV]  1 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on January 31, 2006 and Ending NAV means net asset value per share on January 31, 2007. 4 II. FINANCIAL CONDITIONS OF THE FUND Translation of unaudited semi-annual accounts will be attached to the Japanese version of the Semi-annual Report. III. RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during the one year period up to and including the end of January 2007 and number of outstanding shares of the Fund as of the end of January 2007 are as follows: (2/1/06  1/31/07) Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares 149,012 326,348 452,594 (117,750) (263,800) (128,140) Note: The number of Shares sold, repurchased and outstanding in the parentheses represents those sold, repurchased and outstanding in Japan. IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock (1) Fund Not applicable. (2) Putnam Investment Management, LLC ("Investment Management Company") a. Amount of members equity (as of the end of January, 2007) $71,036,022* b. Amount of members equity for the past five years: Year Members Equity End of 2002 $138,739,094 End of 2003 $144,486,036 End of 2004 -$9,155,466 + End of 2005 $73,231,356 End of 2006 $70,594,104* *Unaudited 5 + During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (2) Description of Business and Conditions of Operation (1) Fund The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Fiduciary Trust Company, to act as Investor Servicing Agent. (Note) Putnam Fiduciary Trust Company is managing the transfer of the Fund's assets to State Street Bank and Trust Company. This transfer is expected to be completed during the first half of 2007. Putnam Fiduciary Trust Company will remain custodian with respect to Fund assets until the assets are transferred. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited (Sub-Investment Management Company), to manage a separate portion of the assets of the Fund subject to its supervision. (2) Putnam Investment Management, LLC ("Investment Management Company") Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of January 2007, Investment Management Company managed, advised, and/or administered the following 107 funds and fund portfolios (having an aggregate net asset value of over $122.7 billion): (As of January 31, 2007) Country where Funds are Principal Characteristic Number of Funds Net Asset Value established or managed (million dollars) Closed End Type Bond Fund 11 $4,258.39 Open End Type Balanced Fund 13 $34,470.76 U.S.A. Open End Type Bond Fund 32 $28,144.83 Open End Type Equity Fund 51 $55,840.50 Total 107 $122,714.49 6 (3) Miscellaneous (1) Fund Putnam Management has entered into agreements with the SEC and the Massachusetts Securities Division settling charges connected with excessive short-term trading by Putnam employees and, in the case of the charges brought by the Massachusetts Securities Division, by participants in some Putnam-administered 401(k) plans. Pursuant to these settlement agreements, Putnam Management will pay a total of $193.5 million in penalties and restitution, with $153.5 million being paid to certain open-end funds and their shareholders. The amount will be allocated to shareholders and funds pursuant to a plan developed by an independent consultant, and will be paid following approval of the plan by the SEC and the Massachusetts Securities Division. The SECs and Massachusetts Securities Divisions allegations and related matters also serve as the general basis for numerous lawsuits, including purported class action lawsuits filed against Putnam Management and certain related parties, including certain Putnam funds. Putnam Management will bear any costs incurred by Putnam funds in connection with these lawsuits. Putnam Management believes that the likelihood that the pending private lawsuits and purported class action lawsuits will have a material adverse financial impact on the Fund is remote, and the pending actions are not likely to materially affect its ability to provide investment management services to its clients, including the Putnam funds. Pursuant to a settlement with the Securities and Exchange Commission relating to Putnam Managements brokerage allocation practices, on October 13, 2005 the fund received $193,848 in proceeds paid by Putnam Management. The fund had accrued a receivable for this amount in the prior fiscal year. In connection with a settlement between Putnam and the Funds Trustees in September 2006, the fund received $114,808 from Putnam to address issues relating to the calculation of certain amounts paid by the Putnam mutual funds to Putnam for transfer agent services. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the fund. 7 (2)Putnam Investment Management, LLC ("Investment Management Company") Putnam Management has entered into agreements with the SEC and the Massachusetts Securities Division settling charges connected with excessive short-term trading by Putnam employees and, in the case of the charges brought by the Massachusetts Securities Division, by participants in some Putnam-administered 401(k) plans. Pursuant to these settlement agreements, Putnam Management will pay a total of $193.5 million in penalties and restitution, with $153.5 million being paid to certain open-end funds and their shareholders. The amount will be allocated to shareholders and funds pursuant to a plan developed by an independent consultant, and will be paid following approval of the plan by the SEC and the Massachusetts Securities Division. The SECs and Massachusetts Securities Divisions allegations and related matters also serve as the general basis for numerous lawsuits, including purported class action lawsuits filed against Putnam Management and certain related parties, including certain Putnam funds. Putnam Management will bear any costs incurred by Putnam funds in connection with these lawsuits. Putnam Management believes that the likelihood that the pending private lawsuits and purported class action lawsuits will have a material adverse financial impact on the Fund is remote, and the pending actions are not likely to materially affect its ability to provide investment management services to its clients, including the Putnam funds. Pursuant to a settlement with the Securities and Exchange Commission relating to Putnam Managements brokerage allocation practices, on October 13, 2005 the fund received $193,848 in proceeds paid by Putnam Management. The fund had accrued a receivable for this amount in the prior fiscal year. In connection with a settlement between Putnam and the Funds Trustees in September 2006, the fund received $114,808 from Putnam to address issues relating to the calculation of certain amounts paid by the Putnam mutual funds to Putnam for transfer agent services. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the fund. 8 V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of unaudited semi-annual accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.]
